EXHIBIT 10.98

AMENDMENT NO. 1 TO
MASTER AGREEMENT
This AMENDMENT NO. 1 dated as of December 20, 2012 to a certain MASTER
AGREEMENT, dated as of December 23, 2011 (this “Agreement”), is made by and
among SunPower Corporation, a Delaware company (“SunPower”), Total Gas & Power
USA, SAS, a société par actions simplifiée organized under the laws of the
Republic of France (“Total G&P”), and Total S.A., a société anonyme organized
under the laws of the Republic of France (the “Guarantor”). Capitalized terms
used herein and not otherwise defined herein, shall have the meaning ascribed to
such terms in the Master Agreement.
W I T N E S S E T H:
WHEREAS, by the terms of Clause 1.7(ii) of the Master Agreement, the parties
agreed that the affiliated companies of the Guarantor would endeavor to develop
a multi megawatt project in a high DNI (e.g. Middle East) country with
SunPower's C7 product;
WHEREAS, SunPower and Guarantor have agreed that their common interest in C7
technology project development would be best promoted by the development of a
number of small scale demonstration projects each of which would aim to have the
effect of demonstrating to potential investors and customers the attractiveness
and competitiveness of the C7 technology (each a “C7 Demonstration Project”);
WHEREAS, the parties have agreed to an overall budget of US$ 2.5 million for the
2013 calendar year corresponding to up to ten (10) C7 Demonstration Projects,
representing cumulatively around 2 megawatts of peak power generation capacity;
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged and accepted, and intending to be legally bound hereby,
SunPower, Total G&P and Guarantor hereby agree as follows:
Section 1    Demonstration Projects. The parties agree that each project shall
have the objective of demonstrating to a potential investor or significant
customer, on a demonstration facility scale, the attractiveness and
competitiveness of the C7 technology. The parties further agree that the maximum
number of such projects shall be ten (10), that the cumulative cost to Total G&P
of participating in such C7 Demonstration Projects shall be not more than US$
2.5 million, and that the commitments to supply, build and operate shall be
entered into in 2013, unless otherwise agreed by the Parties.


Section 2    Amendments. Clause 1.7 (ii) of the Master Agreement is hereby
amended as follows:


“(ii)    develop up to ten (10) C7 Demonstration Projects representing
cumulatively approximately 0,25 megawatts of peak power generation capacity at a
total cost to Total G&P of not more than US$ 2.5 million located in high DNI
countries (including the Middle East), provided, however, that the agreements
with third parties creating binding commitments to supply, build and operate
such C7 Demonstration Projects shall be entered into on or before December 31,
2013, unless








--------------------------------------------------------------------------------




otherwise agreed.”


Clause 3.1 is hereby amended to insert the following new definition:


““C7 Demonstration Project” means a small scale solar power generation project
using SunPower's C7 technology which aims to have the effect of demonstrating to
potential investors and/or significant customers the attractiveness and
competitiveness of the C7 technology.”


Section 3.2    Terms Generally; Interpretation. Except to the extent that the
context otherwise requires, the terms of this Amendment No.1 shall be shall be
understood and interpreted in accordance with the Master Agreement.
Section 3.3    Notices. All notices and other communications hereunder shall be
delivered in accordance with the Master Agreement.
Section 3.4    Severability. In the event that any provision of this Amendment
No.1, or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Amendment No.1 will continue in full force and effect and the application of
such provision to other Persons or circumstances will be interpreted so as
reasonably to effect the intent of the parties hereto. The parties further agree
to replace such illegal, void or unenforceable provision of this Amendment No.1
with a legal, valid and enforceable provision that will achieve, to the extent
possible, the economic, business and other purposes of such illegal, void or
unenforceable provision.
Section 3.5    Entire Agreement. This Amendment No. 1 and the Master Agreement
and the agreements, documents, instruments and certificates among the parties
hereto as contemplated by or referred to herein, including the Transaction
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter
hereof. Each party hereto agrees that neither SunPower, on the one hand, nor
Total G&P or the Guarantor, on the other hand, makes any representations or
warranties, express or implied, whatsoever, including as to the accuracy or
completeness of any other information, made (or made available) by itself or any
of its Representatives, with respect to, or in connection with, the negotiation,
execution or delivery of this Amendment No.1 or the transactions contemplated
hereby, notwithstanding the delivery or disclosure to the other or the other's
Representatives of any documentation of any other information with respect to
any one or more of the foregoing; provided, however, that notwithstanding the
foregoing or anything to the contrary set forth in this Amendment No.1, nothing
in this Amendment No.1 shall relieve any party hereto for liability arising out
of fraud or intentional misrepresentation.
Section 3.6    Assignment. Neither this Amendment No. 1 Agreement nor any right,
interest or obligation under it may be assigned or delegated by any party to the
Master Agreement by operation of law or otherwise without the prior written
consent of the other parties to this Amendment No.1 and any attempt to do so
will be void.
Section 3.7    No Third-Party Beneficiaries. This Amendment No.1 is for the sole
benefit of the parties hereto and their permitted assigns and nothing herein,
express or implied, is intended to or will confer upon any other Person or
entity any legal or equitable right, benefit or remedy of any nature whatsoever
under or by reason of this Amendment No.1.




--------------------------------------------------------------------------------




Section 3.8    Governing Law. This Amendment No.1 shall be governed by and
construed in accordance with the laws of the State of Delaware, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law thereof.
Section 3.9    Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Amendment
No.1 were not performed in accordance with their specific terms or were
otherwise breached, and that money damages or other legal remedies would not be
an adequate remedy for any such damages. It is accordingly agreed that, in
addition to any other remedy to which they are entitled at law or in equity, the
parties hereto agree that, in the event of any breach or threatened breach by
the SunPower, on the one hand, or Total G&P or the Guarantor, on the other hand,
of any of their respective covenants or obligations set forth in this Amendment
No.1, SunPower, on the one hand, and Total G&P or the Guarantor, on the other
hand, shall be entitled to an injunction or injunctions to prevent or restrain
breaches or threatened breaches of this Amendment No.1 or to enforce compliance
with, the covenants and obligations of the other under this Amendment No.1.
SunPower, on the one hand, and Total G&P or the Guarantor, on the other hand
hereby agree not to raise any objections to the availability of the equitable
remedy of specific performance to prevent or restrain breaches or threatened
breaches of this Amendment No.1 by such party (or parties), and to specifically
enforce the terms and provisions of this Amendment No.1 to prevent breaches or
threatened breaches of, or to enforce compliance with, the covenants and
obligations of such party (or parties) under this Amendment No.1. The parties
hereto further agree that (a) by seeking the remedies provided for in this
Section 3.9, a party shall not in any respect waive its right to seek any other
form of relief that may be available to a party under this Amendment No.1
(including monetary damages) in the event that this Amendment No.1 has been
terminated or in the event that the remedies provided for in this Section 3.9
are not available or otherwise are not granted, and (b) nothing set forth in
this Section 3.9 shall require any party hereto to institute any proceeding for
(or limit any party's right to institute any proceeding for) specific
performance under this Section 3.9 prior or as a condition to exercising any
termination right (and pursuing damages after such termination), nor shall the
commencement of any Legal Proceeding pursuant to this Section 3.9 or anything
set forth in this Section 3.9 restrict or limit any party's right to terminate
this Amendment No.1 in accordance the express terms set forth herein or pursue
any other remedies under this Amendment No.1 that may be available then or
thereafter.
Section 3.10    Other Remedies. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a party will be deemed cumulative with
and not exclusive of any other remedy conferred hereby, or by law or equity upon
such party, and the exercise by a party of any one remedy will not preclude the
exercise of any other remedy.
Section 3.11    Consent to Jurisdiction. Each of the parties hereto irrevocably
consents and submits itself and its properties and assets to the exclusive
jurisdiction and venue in any state court within the State of Delaware (or, if a
state court located within the State of Delaware declines to accept jurisdiction
over a particular matter, any court of the United States located in the State of
Delaware) in connection with any matter based upon or arising out of this
Amendment No.1 or the transactions contemplated hereby, agrees that process may
be served upon them in any manner authorized by the laws of the State of
Delaware for such Persons and waives and covenants not to assert or plead any
objection which such Person might otherwise have to such jurisdiction, venue and
process. Each party hereto hereby agrees not to commence any Legal Proceedings
relating to or arising out of this




--------------------------------------------------------------------------------




Amendment No.1 or the transactions contemplated hereby in any jurisdiction or
courts other than as provided herein.
Section 3.12    Waiver Of Jury Trial. EACH OF SUNPOWER, TOTAL G&P AND GUARANTOR
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE MASTER AGREEMEBNT AS AMENDED BY THIS AMENDMENT NO.1 OR THE
ACTIONS OF SUNPOWER, TOTAL G&P OR GUARANTOR IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.
Section 3.13    Counterparts. This Amendment No.1 may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed will be deemed to be an original but all of which taken
together will constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy or by electronic
delivery in Adobe Portable Document Format or other electronic format based on
common standards will be effective as delivery of a manually executed
counterpart of this Amendment No.1.
IN WITNESS WHEREOF, the undersigned have caused this Amendment No.1 to be
executed by their respective duly authorized officers to be effective as of the
date first above written.
TOTAL GAS & POWER USA, SAS




By:
/s/ Arnaud Chaperon
 
 
Name:
Arnaud Chaperon
 
Title:
President


TOTAL S.A.
By:
/s/ Bernard Clement
 
 
Name:
Bernard Clement
 
Title:
Senior Vice President, Business Operations, New Energies
 
 
SUNPOWER CORPORATION
By:
/s/ Thomas H. Werner
 
 
Name:
Thomas H. Werner
 
Title:
Chief Executive Officer









